Case: 21-50169     Document: 00516352206          Page: 1    Date Filed: 06/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 10, 2022
                                   No. 21-50169
                                                                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Orlando Alvarado,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                         for Western District of Texas
                           USDC No. 7:20-CR-167-1


   Before Jones, Stewart, and Duncan, Circuit Judges.
   Per Curiam:*
          Investigators uncovered significant quantities of methamphetamine
   (“meth”), firearms, and $10,694 in cash proceeds belonging to Defendant-
   Appellant Orlando Alvarado and his co-conspirator girlfriend. Following his
   conviction of conspiracy to possess with intent to distribute meth, Alvarado
   challenges the district court’s conversion of the cash proceeds to meth sales


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50169      Document: 00516352206           Page: 2     Date Filed: 06/10/2022




                                     No. 21-50169


   for purposes of his sentence. Because he fails to show that the district court
   clearly erred, we AFFIRM.
                                 BACKGROUND
          In June 2020, investigators with the Ector County Sheriff’s Office
   received information that Orlando Alvarado was distributing large quantities
   of meth in the Midland/Odessa area. The investigators conducted three
   controlled buys with Alvarado in a period of eight days, resulting in the
   purchases of 5.035 grams, 5.494 grams, and 12.076 grams of actual meth,
   respectively.   Soon thereafter, investigators conducted surveillance on
   Alvarado’s vehicle, knowing that the vehicle had been involved in the
   narcotics distribution. During a stop of the vehicle, which was occupied by
   Alvarado and his girlfriend, Zaria Valenzuela Lujan, agents discovered
   28.505 grams of meth, a glass pipe, and a firearm. A search of Lujan’s purse
   yielded a pistol, a glass pipe, a digital scale, several empty bags, an additional
   1 gram of meth, and .4 grams of marijuana. Investigators arrested Alvarado
   but released Lujan.
          The next day, investigators executed a search warrant on Alvarado
   and Lujan’s hotel room. They found a pistol, 109.7 grams of meth, 24.137
   grams of heroin, 22 grams of marijuana, and $10,694. One month later,
   investigators conducted a traffic stop on a vehicle Lujan was driving. She
   consented to a search of the vehicle, which uncovered 28.51 grams of meth.
   She told the investigators that the meth was not hers, as she had already sold
   all her meth after Alvarado was arrested. She claimed that the amount sold
   was approximately 3 ounces.
          Alvarado pleaded guilty without the benefit of a plea agreement to one
   count of conspiracy to possess with intent to distribute 50 grams or more of
   actual meth, in violation of 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(A), and one
   count of possession of a firearm in furtherance of a drug trafficking crime, in
   violation of 18 U.S.C. § 924(c). The Presentence Investigation Report



                                           2
Case: 21-50169          Document: 00516352206              Page: 3       Date Filed: 06/10/2022




                                           No. 21-50169


   (“PSR”) suggested that Alvarado was accountable for 1.89 kilograms of
   meth. This number represented the meth actually recovered from Alvarado
   and Lujan during the controlled buys and the searches 1 (just under 300
   grams), but it also represented 1,600 grams of meth converted from the
   $10,694 cash proceeds. Based on the amount of meth attributed to Alvarado,
   the PSR indicated a base offense level of 36 under U.S.S.G. § 2D1.1(a)(5).
   After a three-point reduction for acceptance of responsibility, his total
   offense level was 33. With this base level offense and a criminal history
   category IV, his guidelines range was 188 months to 235 months.
          Alvarado objected to the PSR’s currency-to-meth conversion. He
   argued that “[t]he Government has not presented evidence that the currency
   located had a relation to or should be converted to methamphetamine
   purchases.” The probation officer rejected the objection, reinforcing that
   the cash proceeds “are believed to be from the sales of methamphetamine.”
   Both Alvarado and Lujan were unemployed with “no source of legitimate
   income.” Additionally, the cash proceeds were found with 109.7 grams of
   meth and a firearm, along with lesser amounts of marijuana and heroin. 2
          Alvarado raised the same objection in the district court, which also did
   not find it persuasive. The court concluded that it was “no great leap” to
   conclude that the money was derived from sales of meth, considering both
   conspirators were unemployed and that the money was found with meth and
   a weapon. It therefore sentenced Alvarado to 216 months for the drug offense
   and a consecutive 60-month term for the firearm offense. Alvarado timely
   appealed.




          1
              It also included the 3 ounces Lujan admitted to selling.
          2
            Alvarado does not suggest than any of the cash proceeds are attributable to
   marijuana or heroin sales.




                                                  3
Case: 21-50169        Document: 00516352206         Page: 4     Date Filed: 06/10/2022




                                     No. 21-50169


                            STANDARD OF REVIEW

          This court reviews the district court’s interpretation and application
   of the guidelines de novo. United States v. Angeles-Mendoza, 407 F.3d 742, 746
   (5th Cir. 2005). But “[t]he district court’s calculation of drugs involved in
   an offense is a factual determination,” which is “entitled to considerable
   deference and will be reversed only if . . . clearly erroneous.” United States
   v. Betancourt, 422 F.3d 240, 246 (5th Cir. 2005) (quoting United States v.
   Alford, 142 F.3d 825, 831 (5th Cir. 1998)). “If the district court’s account of
   the evidence is plausible in light of the record viewed in its entirety, the court
   of appeals may not reverse it even though convinced that, had it been sitting
   as the trier of fact, it would have weighed the evidence differently.” United
   States v. Bermea, 30 F.3d 1539, 1575 (5th Cir. 1994). “At sentencing, the
   factual findings of the district court need only be supported by a
   preponderance of the evidence.” United States v. King, 979 F.3d 1075, 1083
   (5th Cir. 2020).
                                   DISCUSSION
          On appeal, Alvarez reasserts his challenge to the cash-to-meth
   conversion, and, for the first time, he raises an ineffective assistance of
   counsel claim. His former argument lacks merit, and we decline to address
   his latter argument on this undeveloped record. Accordingly, his sentence
   will stand.
    I.    Cash-to-Meth Conversion
          Alvarado’s challenge to the district court’s cash-to-meth conversion
   consists of two parts. First, he contends that the district court did not make
   the necessary findings to convert the currency to drugs. Second, he argues
   that the record does not support the conclusion that the proceeds are
   attributable to meth sales. Neither point is availing.




                                           4
Case: 21-50169      Document: 00516352206           Page: 5   Date Filed: 06/10/2022




                                     No. 21-50169


          When a defendant is convicted of a drug offense, his base offense level
   is determined by the quantity and the type of drugs involved in the offense.
   United States v. Rhine, 583 F.3d 878, 885 (5th Cir. 2009); § 2D1.1(a)(5), (c).
   A comment to the Sentencing Guidelines provide direction for how a district
   court should approximate drug quantities for purposes of sentencing.
          Where there is no drug seizure or the amount seized does not
          reflect the scale of the offense, the court shall approximate the
          quantity of the controlled substance. In making this
          determination, the court may consider, for example, the price
          generally obtained for the controlled substance, financial or
          other records, similar transactions in controlled substances by
          the defendant, and the size or capability of any laboratory
          involved.
   § 2D1.1, cmt. (n.5). Section 2D1.1 is the “only authority for converting
   money into drug quantity” and, accordingly, judges “must find that one of
   the two situations contemplated by § 2D1.1 Note 5 is present before doing
   so.” United States v. Barry, 978 F.3d 214, 217 (5th Cir. 2020). Importantly,
   though, “there is no requirement that such a finding be explicit.” Id. Rather,
   “[a]dopting the PSR and overruling an objection to it can constitute a
   sufficient finding where the facts in the PSR support such a finding.” Id. See
   also United States v. Guzman-Reyes, 853 F.3d 260, 266 (5th Cir. 2017).
          Alvarado contends that the district court failed to make the requisite
   finding that either (1) no drugs were seized, or (2) the drugs seized do not
   reflect the scale of the offense. He does not dispute that meth was seized
   from him and his co-conspirator, but he asserts that the district court was
   obliged to find that the amounts actually seized do not reflected the scale of
   the offense before converting, and that the district court failed to do so.
          To the contrary, the district court overtly adopted the facts as outlined
   in the PSR, thus accepting the factual contention found therein that Alvarado
   was responsible for more drugs than had been seized from him and his co-



                                          5
Case: 21-50169      Document: 00516352206           Page: 6   Date Filed: 06/10/2022




                                     No. 21-50169


   conspirator. This was entirely proper. A district court “can adopt facts
   contained in a PSR without inquiry, if those facts have an adequate
   evidentiary basis and the defendant does not present rebuttal evidence.”
   United States v. Lowder, 148 F.3d 548, 552 (5th Cir. 1998) (internal quotation
   marks omitted). Importantly, “[m]ere objections do not suffice as competent
   rebuttal evidence.” Id. (internal quotation marks omitted).
          A PSR generally bears sufficient indicia of reliability for purposes of
   sentencing, and it is the defendant’s burden to show that the information in a
   PSR is inaccurate by presenting rebuttal evidence that the information is
   “materially untrue, inaccurate or unreliable.”       United States v. Taylor,
   277 F.3d 721, 724 (5th Cir. 2001). Alvarado presented no rebuttal evidence,
   nor has he challenged any of the facts underlying the PSR other than the
   conversion. Indeed, his co-conspirator even admitted to selling 3 ounces of
   meth that were never seized by the investigators, a contention that Alvarado
   does not contest. Accordingly, it was not clearly erroneous for the district
   court to accept the facts as presented in the PSR, including the fact that
   Alvarado was responsible for more drugs than were actually seized.
          Alvarado further complains that the drugs actually seized from him
   consists of only 15% of the drugs he was ultimately held responsible for due
   to the conversion and, thus, the record cannot support a conversion so
   substantial. But he provides no counter-explanation for the funds, nor does
   he offer any rebuttal evidence calling the conversion into question.
   Moreover, the record amply supports the conversion of the proceeds to
   meth. Investigators responded to a tip that Alvarado was distributing large
   quantities of meth.     They corroborated that tip by conducting three
   controlled buys from him in a period of only eight days. Within a month, they
   had seized hundreds of grams of meth from him and his co-conspirator. With
   the meth, investigators uncovered multiple firearms, which this court has
   recognized are “tools of the trade of those engaged in illegal drug activities.”



                                          6
Case: 21-50169        Document: 00516352206              Page: 7       Date Filed: 06/10/2022




                                          No. 21-50169


   United States v. Martinez, 808 F.2d 1050, 1057 (5th Cir. 1987) (internal
   quotation marks omitted).           Furthermore, neither Alvarado nor his co-
   conspirator had jobs or any other source of legitimate income. We agree with
   the district court that attributing the currency to meth sales was certainly “no
   great leap” given the evidence.
    II.    Ineffective Assistance of Counsel
           Alvarado further challenges the performance of his trial counsel
   because his counsel failed to object to a flaw in the conversion calculation in
   the PSR. Specifically, he contends the PSR calculation improperly used the
   “wholesale” price of meth rather than the “retail” price of meth, resulting
   in a higher base level offense. 3 The court declines to consider the merits of
   this claim on direct appeal. 4 We will only consider an ineffective assistance
   claim on direct review in “rare cases in which the record allows a reviewing
   court to fairly evaluate the merits of the claim.” United States v. Isgar,
   739 F.3d 829, 841 (5th Cir. 2014) (quoting United States v. Aguilar, 503 F.3d
   431, 436 (5th Cir. 2007) (per curiam)). This is not such a case, especially
   since this argument was not raised or developed in the trial court. See United
   States v. Stevens, 487 F.3d 232, 245 (5th Cir. 2007) abrogated in part on other
   grounds, United States v. Vasquez, 899 F.3d 363, 372 (5th Cir. 2018) (“Where
   a claim of ineffective assistance of counsel has not been raised below, the
   exception to our general rule of non-review is typically satisfied only where
   the actual claim was raised and developed in a post-trial motion to the district
   court.”).


           3
            Notably, Alvarado’s co-conspirator girlfriend was successful with this argument.
   United States v. Lujan, 25 F.4th 324, 328–29 (5th Cir. 2022) (finding the court’s use of the
   wholesale price to amount to clear error).
           4
             We also decline to consider the merits of the underlying objection, as Alvarado’s
   retained counsel has not briefed it or otherwise presented it to this court.




                                                7
Case: 21-50169       Document: 00516352206         Page: 8   Date Filed: 06/10/2022




                                    No. 21-50169


                                 CONCLUSION
            For the foregoing reasons, we AFFIRM the judgment of the district
   court.




                                         8